WOODLEY, Judge,
(dissenting). On State’s Motion for Rehearing.
The majority overrule the State’s motion for rehearing without written opinion, to which I dissent.
The conviction is not reversed because of any negligent handling or mismanagement of the defense by court-appointed counsel. The court appointed lawyer is absolved by the majority opinion from any blame or censure.
The trial judge is also absolved from any blame or censure, *300hence it cannot be said that the reversal is because of any failure on his part to protect the rights of appellant from any apparent prejudicial mismanagement of the defense. The sole ground for reversal is the finding by the majority of this court that the trial judge appointed an attorney who was not competent.
Appellant was not shown to be “too poor to employ a counsel,” hence the court was not required by Art. 494 V.A.C.C.P. to appoint an attorney to represent him. Appellant is a mature man. He had been married ten years and is the father of children. He was holding a job and was manager of a baseball team. He was not unfamiliar with courtroom procedure, having been previously convicted of a similar offense. His testimony reflects that he is not ignorant.
The court-appointed attorney had practiced law four years and was not inexperienced. If he was, inexperienced and incompetency of counsel are two different things. Neither or both are alone ground for reversal.